-.   .   ~_                                                          ‘/
                        “,               .. . _      .            I                 I
                             . . . . .         -
                                                   .-a   8   .~
     :.                                                      .        i




                         *. . . .*:. . . . *




OFFICE    OF THE   ATTORNEY                        GEFERAL            OF   TEXAS

                        AUSTIN
      “Attona al.1 siwialona of the aourt, take full
*hcrrt.hnna ilOt  nc 911 3ti   tsetimmy orfered in
avery oeae tried ~AIsaid court,     together with aL1
I
I

    iionorable~Gom      9. Isaaos,   Page 3


          objsctlons   to the admissibility of’ the evidenoe,
          the rulings and remarks of the oourt thereon, and
          all exoeptions   thereto.
                “Preserve all shorthand notes taken in said
          aourt for future use or referenoe  fbr a full year,
          and furnish to any pemaon a tranearlpt   in question
          and anener.~form or narrative form of all suoh eti-
          denoe or other -prooeedings, or any portion thereof
          as auoh person may order, upon the paymsnt to hlm
          of the flea provided by law.
                TYhen any party to any suit reported by any
          suoh reporter   shall desire a transorlpt   oi the svi-
         aence In sald suit, said party may apply Por same
         and shall i(n)dloate    whether he desires same in
         question and answer form or in narrative       form.
         In the event such transoript    should be ordered in
         question aud answer form, then suoh reporter shall
         de     ths wane up in duplioate  in question and au-
         swer i’orm, and shall reselve   au ooapensatlon     there-
         for the sum of flf.teen oents per hundred words .for
         the original.     In the event said transoript     should
         be ordered made in narrati?e    rorm, then such re-
         porter shall make up same in duplicate     ln narrative
         form, and shall rsoeive a8 oompeusation therefor
         the sum of twenty cents ‘per hundred words for tie
         original:   provided,, that in case any reporter
         oharges more than the feee herein all~ued he shall
         be liable   to the person paying the sag, a sum equal
         to iour times the exoess so paid.”
                  Artiole   2327a, Vernon’s   Annotated   Civil   Statutes
    provides     In part:
                 *Ins eaoh Judloial    Dlstrlot    of this State oom-
         posed of one county only, and in whioh oounty there
         is only one Distriot       Court, and also in eaoh Judl-
         oial Ulstrlot      composed of two (2) or mor0 oounties,
         and also in each Jndioial        Distriot    composed of one
         county, .whioh county composes also a portion of
         another Judioial      Diatriot,    the salary of the offl-
         oial Court Reporter shall be Twenty-seven Iiundrsd
         lollars     j:iZ7OO) per annum, in addition       Lo the oom-
         psnsation for transorlpt        fees and allcmanoes for
       ewenoes         niw
                     yjrovided b.y ha;    mid salaxy   to be
.                    by the C4imfsai4rmr3
          3iaa rsonth4                        Cowc   of the
       aotrntp or aotmtiaa, out of the Cmeral .?und of
       the wuatg or wuntlea, upon the aetiliioate3f
       she CistrlutJufi~e;t
                         . . .n
               .:rtiole       2323.. aupra, authorizea an8 requireaeadr
iistrlutand axlalnal d,letPiot J&#&8 to                 appoint    an OillOitil
wurt      x:806xtefs     &Mole 2323, supa, aothorlsee tbs astrlot
judge or tha arlainal dlstriot                Judge ti3 appoint a dspaty re-
poxter when there is a neaeseiby                 for a deputy offiofnl      short-
hand reporter.         :?hs  :laoessLtp     tir   a dspu%y   uffloial    shorthand
m~orter     is left entirelywithin the diearotion                   oi the jucise
oi the oouTt*        ..ktlole    2324,   supxa;      sata  oat  tha   duties of
the os!ilolal     oourt    reporter    amI     &Wale      a327a, aupm, qmidsa
end mthoriima the salary Co be paid to the offiafol oourt
reposer an& fixes thfb amount of such ealary in addition to
the eonpenaat~on far tranaorlpt fees and allowaneea for et
penrae nom provfdsd by law.              ‘i-his atmtute further yrovldes
'&t the aalory shall bs paid zionthly by tha ao&sionsrsS
oouxt   of the    oo~ity     or oounties       4tlt ol (;hs gstur@      %uDd of'
t!%3 aountp    iax u4unt:es,      up4n   the    oertiriootoof the dlrrtxlat
$.tdge.

               Them      la no utetute   M) tar aa we have beam able to
find autboxialtq         the disttiot aouxb to appoint    a ,parb-the
omrt      repaxtex     and ‘ipg for   suah servlaer on a pr diem basis.
               .t=ansnllp      :~pea&lng $ubZio    offlfiern    mid go+ermental
aad sdminfatratlve            bonrds gosses8    only    ~uah   ~avrsrs 88 are ex-
preeeiy confornd    upon thea by law or xm?essaxlly    faplied from
the powers so oonfesra&     ‘233~ oonnob legally ptmwm      acts
not authorbed   by sxist~    law.   (i%O '26Xc JUT. vol.  34‘ 3.
440 and nlrt!mritlca cited thorsin).         1
             5s ‘thr, forsgolrq     rrtetutes   gmvide fm the zppoint-
cant s1p court r*lp~porbsrs and doputty STlOitd         8horth&ml rs-
;ortars m(; fix:        1-h cro;npsnsation of suah rsportars and of-
ftiial   short&and reporters        it fs our oglnioll tht euoh at+?&-
utes cre omtrolling        rtad ;;lwt be followed     by the distriot
Jdgae or julgeta when appointing           oourt reporters  or deputy
ofiloiel   shorEtmnd reportergand that            the aonpewation sl-
lowed by touch &aEutas zust be paid to BUOYreporters                Or